Citation Nr: 0318129	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  01-02 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than June 23, 1995, 
for the grant of an
increased rating for service-connected major depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from February 1987 to August 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision granted the 
veteran a 70 percent disability rating for major depression, 
effective June 23, 1995.  


FINDINGS OF FACT

1.  A January 1999 RO rating decision granted service 
connection for major depression and assigned a noncompensable 
evaluation (due to the veteran's failure to report for a VA 
psychiatric evaluation), effective October 23, 1992. 

2.  On June 25, 1999, the RO received VA Form 21-4138, in 
which the veteran referenced the February 1999 notification 
letter of rating decision and asked the RO to reschedule the 
examination, but did not note any expression that could 
reasonably be construed as an expression of disagreement with 
the January 1999 rating decision.


CONCLUSION OF LAW

The requirements for an effective date earlier than June 23, 
1995 for an increased rating for service-connected major 
depression have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o); 38 C.F.R. 
§ 3.159 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2002).  The veteran was 
provided with adequate notice of the evidence needed to 
substantiate his claim as set forth in the August 1999 rating 
decision, February 2001 Statement of the Case (SOC), and 
February 2003 Supplemental Statement of the Case (SSOC).  The 
February 2003 SSOC provided the veteran with notice of the 
VCAA law.  VA is also required to provide the claimant with 
notice of what information or evidence is to be provided by 
the Secretary and what information or evidence is to be 
provided by the claimant with respect to the information and 
evidence necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In May 
2003 correspondence, the RO advised the veteran to inform it 
of any additional information or evidence that the veteran 
wanted the RO to obtain for him.  The RO also informed the 
veteran that records were obtained from the Social Security 
Administration (SSA).  The Board concludes that VA has fully 
discharged its duty to notify the veteran of the evidence 
necessary to substantiate the claim and of the responsibility 
of VA and the veteran for obtaining such evidence.  
Quartuccio, 16 Vet. App. at 187.  

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
As discussed above, the RO requested and received records 
from the SSA in response to the veteran's assertion that he 
was awarded social security benefits for depression in 1992.  
The Board notes that all the evidence needed to determine 
whether the veteran is entitled to an earlier effective date 
has been associated with the claims file.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  The Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.  

On October 23, 1992, the RO received the veteran's original 
claim for service connection of a psychological disorder.  By 
a December 1992 rating decision, the RO denied service 
connection for a psychological disorder.  The veteran 
perfected an appeal to the Board.  In September 1995, the 
Board remanded the veteran's claim to the RO to obtain 
pertinent medical records and to afford the veteran a VA 
psychiatric examination.  Records were obtained from the 
Tennessee Department of Human Services Division of 
Rehabilitation (TDHSDR), which included a June 23, 1995 
psychological evaluation.  The veteran was afforded VA 
psychiatric examinations in February 1996 and December 1997.  
The RO continued the denial and issued a SSOC in February 
1998.  By an October 1998 decision, the Board granted service 
connection for a psychiatric disorder.  In a January 1999 
rating decision, the RO granted service connection for major 
depression and assigned a noncompensable rating, effective 
October 23, 1992.  The RO noted that the February 1996 and 
December 1997 VA examinations noted diagnoses of major 
depression, recurrent, severe, with a current GAF (Global 
Assessment of Functioning) of 48.  The RO, however, 
maintained that since the veteran failed to report for a 
scheduled VA examination, there was no evidence to show the 
current symptomatology of his disability.  Thus, the RO 
assigned a noncompensable evaluation effective from October 
23, 1992.   

The veteran underwent a VA psychiatric examination in August 
1999 by his request in June 1999.  VA treatment records show 
that the veteran was treated for major depression on an in-
patient basis from June to July 1999.  By an August 1999 
rating decision, the RO increased the rating to 70 percent, 
effective June 23, 1995.  In May 2000, the veteran filed a 
notice of disagreement, in part, with the August 1999 rating 
decision.  The veteran maintained that he was entitled to an 
effective date of October 23, 1992, the date of receipt of 
his original claim.  The veteran asserted that medical 
evidence from the VA Medical Center in Lexington, Kentucky 
would support his claim.  The veteran submitted a signed 
release form for the hospital; he noted that he was treated 
for depression in 1992.  The RO obtained the medical records.  
The RO denied an earlier effective date for the increased 
evaluation and issued a Statement of the Case in February 
2001.  The veteran perfected an appeal to the Board.  

The Board notes that the RO received the veteran's VA Form 
21-4138 on June 25, 1999.  The veteran referenced the 
February 1999 notification letter of rating decision and he 
asked the RO to reschedule the examination.  The RO appears 
to have treated the June 1999 request as a new claim.  
Although the veteran referenced the notification letter and 
expressed that he wanted the RO to reschedule the examination 
he failed to report for, he did not specifically note any 
expression that could reasonably be construed as an 
expression of disagreement with the January 1999 rating 
decision.  Thus, the veteran's June 25, 1999 filing is a new 
claim for an increased rating for service-connected major 
depression.  

The Board notes that the effective date for the award of an 
increased rating is generally the date of receipt of the 
claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(o)(1) (2002).  If, however, the claim is filed 
within one year of the date that the evidence shows that an 
increase in disability has occurred, the earliest date as of 
which an increase is factually ascertainable is used; 
otherwise, date of receipt of the claim.  38 C.F.R. § 
3.400(o)(2) (2002).  

Accordingly, the effective date is the date of receipt of the 
claim, June 25, 1999.  Despite apparently treating the 
veteran's June 25, 1999 as a new claim, the RO nonetheless 
assigned a much earlier effective date of June 23, 1995, 
based on findings reported in the June 23, 1995 psychiatric 
evaluation from TDHSDR and later medical evidence.  The 
dispositive consideration in this appeal is that the rating 
decision of January 17, 1999 became final.  The notice of 
disagreement of May 16, 2000, was to the August 26, 1999, 
rating decision and, in any event, was more that a year after 
notification of the January  26, 1999, decision.  
Accordingly, any increase based on a claim in 1999 could not 
be effective earlier than a point in 1998.  Even on the 
assumption, however, that the statement of September 2, 1999,  
should be deemed a notice of disagreement, the record is 
virtually silent for relevant psychiatric data from service 
to June 1995.  The clinical records from February to November 
1992 at most identify past psychiatric problems.  Therefore, 
no compensable evaluation could have been supported.     



ORDER

An effective date prior to June 23, 1995, for the grant of an 
increased rating for major depression is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

